            Case 1:20-cv-11104-WGY Document 166 Filed 04/30/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                    Plaintiffs,
       v.

MIGUEL ANGEL CARDONA, in his official                       Case No. 1:20-cv-11104
capacity as Secretary of Education, et al.,

                                 Defendants,
       and

STATE OF TEXAS,

              [Proposed] Intervenor-Defendant.


                    TEXAS’S LOCAL RULE 7.1(A)(2) CERTIFICATION

        I, Kenneth B. Walton, hereby certify that counsel for the State of Texas (“Texas”) conferred

with counsel for Plaintiff Victim Rights Law Center (“Plaintiff”) in a good faith effort to resolve or

narrow the issues presented in this motion on April 30, 2021. The Parties were not able to resolve or

narrow the issues presented in this motion.

Date: April 30, 2021                              Respectfully submitted.

 KEN PAXTON                                       PATRICK K. SWEETEN
 Attorney General of Texas                        Associate Deputy for Special Litigation

 BRENT WEBSTER                                     /s/ Kathleen T. Hunker
 First Assistant Attorney General                 KATHLEEN T. HUNKER
                                                  Special Counsel

                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  P.O. Box 12548 (MC-009)
                                                  Austin, Texas 78711-2548
                                                  Tel.: (512) 936-1414
                                                  Fax: (512) 936-0545
                                                  patrick.sweeten@oag.texas.gov
                                                  kathleen.hunker@oag.texas.gov
           Case 1:20-cv-11104-WGY Document 166 Filed 04/30/21 Page 2 of 3




                                       /s/ Kenneth B. Walton
                                       Kenneth B. Walton (BBO No. 562174)
                                       Ken.Walton@lewisbrisbois.com
                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       One International Place, 3rd Floor
                                       Boston, MA 02110
                                       T: 857-313-3950
                                       F: 857-313-3951




4848-9834-5447.1                         2
           Case 1:20-cv-11104-WGY Document 166 Filed 04/30/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on April 30, 2021, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                             /s/ Kenneth B. Walton
                                             Kenneth B. Walton




4848-9834-5447.1                                3
